Case 1:13-cv-00633-JLS-MJR Document 108 Filed 04/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

ANTHONY ROMANO,
Plaintiff,
Vv. 13-CV-633 (JLS) (MJR)
KEVIN ULRICH, et al.,

Defendants.

 

DECISION AND ORDER

Plaintiff Anthony Romano commenced this action on June 17, 2013. Dkt. 1.)
On November 18, 2016, Defendants moved for summary judgment. Dkt. 56. Judge
Wolford issued a Decision and Order granting the motion on August 28, 2017. Dkt.
71. The Second Circuit vacated that judgment and remanded the case for further
proceedings on August 22, 2019. Dkt. 76.

On March 29, 2021, Judge Roemer issued a Report and Recommendation
(“R&R”), recommending that this Court grant Defendants’ motion for summary
judgment. Dkt. 106. Plaintiff filed objections to the R&R on April 5, 2021. Dkt.
107. Defendants did not respond, and the time to do so has now passed. See

Fed. R. Civ. P. 72(b)(2).

 

' The Honorable Elizabeth A. Wolford was previously assigned to this case. On
January 3, 2020, this case was reassigned to the undersigned. Dkt. 82. On January
16, 2020, this case was referred to Magistrate Judge Roemer under 28 U.S.C. §
636(b)(1)(B) and (C). Dkt. 104.
Case 1:13-cv-00633-JLS-MJR Document 108 Filed 04/30/21 Page 2 of 2

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(8).

This Court has carefully reviewed the thorough R&R, the record in this case,
the objection, and the relevant materials submitted by the parties. Based on that
de novo review, the Court accepts and adopts Judge Roemer’s recommendation to
grant Defendants’ motion for summary judgment. The law of the case doctrine does
not compel a contrary result. See, e.g., Ezra v. Bristol-Myers Squibb Co., 784 F.
App’x 48, 49-50 (2d Cir. 2019) (summary order).

CONCLUSION

For the reasons stated above and in the Report and Recommendation,
Defendants’ motion for summary judgment (Dkt. 56) is granted. The Clerk of Court
shall close this case.

SO ORDERED.

Dated: April 30, 2021
Buffalo, New York

    
 

\ 74

JOHN L
UNI

 
